DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 9/13/2022 is as follows: Claims 4-7, 9-14, and 17 are cancelled, and all previously given rejections for these claims are moot. Claim 1 is currently amended. Claims 2-3, 8, and 15-16 are as previously presented. Claims 1-3, 8, and 15-16 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. parallel processing of a plurality of blood containers being included in the independent claim), and thus the corresponding 35 USC 103 rejections for claims 1-3, 8-10, and 15-17 are withdrawn. However, Examiner maintains that the cited prior art references do teach the new claim language, as explained in more detail below. 

Response to Arguments
Rejection Under 35 USC 103
On pages 7-11 of the Remarks filed 9/13/2022 Applicant argues that none of Seremjian, Kranz, Yokozawa, and Boukhny “disclose or suggest receptacles configured to receive a plurality of containers in parallel and receptacles with a data storage reader (20) and a data storage writer (30) that are adapted to read and write the data storage tags of each of the plurality of blood containers in parallel.” Applicant’s arguments are fully considered, but are not persuasive. 
Examiner notes that although Applicant’s arguments are directed to each receptacle being configured to receive a plurality of containers in parallel, this limitation is not reflected in the amended claim language. Rather, amended claim 1 merely requires “a plurality of receptacles (1) configured to receive a plurality of blood containers in parallel” as in lines 5-6. Seremjian does teach tray assemblies that include a plurality of receptacles configured to receive a plurality of blood containers in parallel, as can be seen in at least Figs. 1-2 with multiple blood bags stored in multiple receptacle bins in parallel. Accordingly, this aspect of the amended claim is taught by the cited prior art. 
Applicant argues that none of the cited prior art references adequately disclose a data storage reader and data storage writer adapted to read and write the data storage tags of each of the plurality of blood containers in parallel, i.e. “at the same time” or “simultaneously.” Examiner respectfully disagrees. Para. [0048] of Seremjian discloses “When the refrigerator 120 door of the biologic storage refrigerator 100 is shut, such may be sensed by the fluid management computer 500 using door sensor 550, and present business rules may be executed and/or evaluated. For example, a cycle may be initiated to scan all bins 210 of all tray assemblies 10 in the biologic storage refrigerator 100 to determine any changes made to the biologic storage refrigerator 100 contents.” This disclosure shows that all of the bags are scanned by the read/write elements at a particular time as initiated by detection of the refrigerator door closing, which amounts to parallel processing of all of the available RFID tags “at the same time.” Accordingly, this aspect of the amended claim is taught by the prior art. Examiner additionally notes that simultaneous or parallel reading/writing of tagged assets is also disclosed in additional prior art references of record, such as para. [0033] of Chen (US 20080208750 A1) and para. [0006] of Yokozawa (US 20040039749 A1)
Applicant’s further arguments directed to the Kranz, Yokozawa, and Boukhny references failing to disclose these features are considered moot because none of these references are relied upon to teach the features at issue. The arguments directed to the combination of Seremjian and Boukhny are also considered moot because the Boukhny reference is no longer relied upon in the updated ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seremjian et al. (US 20160113721 A1) in view of Kranz et al. (US 20040044326 A1) and Yokozawa (US 20040039749 A1).
Claim 1
Seremjian teaches a system for blood container processing (Seremjian abstract), comprising: 
a plurality of blood containers (200), each blood container comprising a volume for receiving blood (210), and a data storage tag (260) comprising a reading data storage (262) and a writing data storage (263) (Seremjian Fig. 5, [0033]-[0034], noting a blood bag with an internal portion for receiving blood and an attached RFID storage tag; the storage tag has information that can be read per [0048], indicating a reading data storage; and the storage tag can have information written to it per [0034]-[0035] & [0055], indicating a writing data storage; see also Figs. 1-2 and [0004], showing many blood bags);
a plurality of receptacles (10) configured to receive a plurality of blood containers (260) in parallel (Seremjian Figs. 1-4, [0016], [0027], noting multiple tray assemblies each with a plurality of bins (receptacles) that receive the plurality of biological fluid containers (such as blood bags as above)), 
a data storage reader (20) for reading a data storage of the data storage tag (260) on the blood containers (Seremjian Fig. 6, [0041], noting RFID reader 440); 
a data storage writer (30) for writing a data storage of the data storage tag on the blood containers (Seremjian Fig. 6, [0041], noting tray controller 460, which per claim 1 is “able to read data from and optionally write data to the RFID tag on a biological fluid container within [a] bin”); 
wherein the data storage reader (20) and the data storage writer (30) are adapted to read and write the data storage tags of each of the plurality of blood containers in parallel (Seremjian [0048], noting that “When the refrigerator 120 door of the biologic storage refrigerator 100 is shut, such may be sensed by the fluid management computer 500 using door sensor 550, and present business rules may be executed and/or evaluated. For example, a cycle may be initiated to scan all bins 210 of all tray assemblies 10 in the biologic storage refrigerator 100 to determine any changes made to the biologic storage refrigerator 100 contents.” This disclosure shows that all of the bags are scanned by the read/write elements at a particular time as initiated by detection of the refrigerator door closing, which amounts to parallel processing of all of the available RFID tags);
wherein the data storage reader (20) has a plurality of data storage reading elements (25) wherein each of the plurality of receptacles is associated with one of the plurality of data storage reading elements, each data storage reading element being arranged so that it can read donator related information in the data storage of the data storage tags of the plurality of blood containers received in the associated receptacles and the data storage writer (30) has a plurality of data storage writing elements (35), wherein each of the plurality of receptacles is associated with one of the plurality of data storage writing elements, wherein the data storage reading element and the data storage writing element associated with the same receptacle are combined as a single reading writing unit so as to read and write a combined reading and writing data storage of a data storage tag on each of the plurality of blood containers (Seremjian Fig. 6, [0031], [0041], claims 1 & 15, noting RFID reader 440 and tray controller 460 are both housed within a tray assembly with many individual bins each having their own RFID bin antenna assemblies 240. The plurality of RFID bin antenna assemblies 240 associated with each bin are considered equivalent to the tray data storage reader and data storage writer each including a plurality of data storage reading and data storage writing elements combined as a single reading writing unit that can read and write data to or from a data storage tag of a blood container (e.g. reading donor related information like blood type stored on the blood bag RFID tag as in [0048] or reading/writing data to the tag as in claims 1 and 15) because the antennas are each associated with a particular bin receptacle within the tray assembly and provide a means of communication to and from the individual bags housed in each bin and the tray electronics as noted in [0031] and claim 15);
a user interface (40) for inputting blood recipient related information (Seremjian Fig. 6, [0043], noting operator interface 530; see further [0049], noting operator interface 530 receives a patient transfusion order, i.e. blood recipient related information);
a data processor (50) having a  (Seremjian [0016], [0021], [0048], noting a local inventory database that is populated with information from the RFID tags of the blood bags; such information can include Donation Identification Number and ABO/Rh blood group as in [0036]-[0037]. Blood group is a type of interrelated blood recipient and donator information because blood types are required to be compatible for a successful and safe transfusion per [0002], and both blood group and DIN are donator related information because they describe the donation), a data storage reader interface (21), a data storage writer interface (31), a user input interface (41) and a data base communicating interface (61) (Seremjian Fig. 6, noting connections (i.e. interfaces) between the fluid management computer 500 and the RFID reader 440, tray controller 460, and operator interface 530; see further [0048], noting the computer 500 contains an inventory database, indicating an interface element between the computer processor and data storage); 
a (Seremjian [0050], noting messages sent to a hospital information network (i.e. an external system with external databases) for additional cross matching between a patient and a donor; such cross-matching would necessarily consult interrelated blood recipient and donator information as well as blood donator information to determine the cross-matching; see further Fig. 6 & [0043], noting a connection between the fluid management computer 500 and the hospital information network 520 can be wireless local area network, i.e. a wireless connection);
wherein the data storage reader (20) is communicatively connected to the data storage reader interface (21); 2wherein the data storage writer (30) is communicatively connected to the data storage writer interface (31); wherein the user interface (40) is communicatively connected to the user input interface (41); wherein the data processor (50) is communicatively connected to a data base having stored therein blood donator related information (Seremjian Fig. 6, [0043], noting fluid management computer 500 communicatively connected to the RFID reader 440, tray controller 460, operator interface 530; see further [0048], noting the computer 500 contains an inventory database reflecting the current biological fluid contents of the system (i.e. blood donor related information), indicating a communicative connection between the computer and the database by virtue of the database being embodied on the computer),
wherein the data storage reader (20) is adapted to read a blood donator identifier from a data storage of a plurality of blood containers (Seremjian [0048], noting “information from the RFID tags 330 of all populated bins 210 automatically read and entered into an inventory database on the fluid management computer 500 to reflect the current fluid storage refrigerator 100 contents”; see further [0034]-[0036], claim 5, noting that information encoded on the RFID tag may include Donation Identification Number (DIN), i.e. a blood donator identifier); 
wherein the data processor (50) is adapted to request for blood donator related information from one of the (Seremjian [0050], noting messages may be exchanged with a hospital information network (equivalent to a database) to determine cross matching information (equivalent to blood donator related information); [0016], [0021], & [0048] also note that information from the local database is available to the computer 500 for compatibility purposes); 
wherein the data processor (50) is adapted to request from one of the  (Seremjian [0050], noting messages may be exchanged with a hospital information network (equivalent to a database) to determine cross matching information (equivalent to interrelated blood recipient and donator information) based on an input transfusion request requiring specific cross matching between patient and donor (i.e. as input at the operator interface as in [0049] and based on donator-related information stored locally in the database)),
wherein the data processor (50) is adapted to control the data storage writer (30) to write blood donator related information into the data storage based on the interrelated blood recipient and donator information (Seremjian [0055], noting that after an acceptable match has been identified and a particular blood container selected, specific patient-related and/or transfusion order information can be written to the RFID tag for bedside verification purposes; see further [0035]-[0037], noting Donation Identification Number and ABO/Rh blood group are written to the RFID tag), and
 
In summary, Seremjian shows a system that tracks blood donation information via RFID tags attached to a plurality of blood containers stored in parallel in tray assemblies. Upon receiving a transfusion request for a given patient, the system checks for a match in its inventory database and selects an appropriate blood container, to which it then writes information for bedside verification. In Seremjian, the RFID tags on each blood container include a Donation Identification Number and blood type per [0035]-[0037], and this information is read by an RFID reader and input to the inventory database when a blood container is added to a tray assembly. This local database may be consulted when a transfusion request is received to determine if there is a type match between the transfusion patient and blood donor. The system may also interface with an external hospital information network for additional matching criteria per [0050]. 
Though Seremjian contemplates checking a local and/or an external database for donor-related and interrelated recipient/donor information, it does not explicitly disclose the existence of two discrete databases storing these types of information either locally or externally, and further does not explicitly disclose the process of checking a local and/or external database for donor-related information being specifically based on the read blood donator identifier. In addition, though the reference describes reading and writing data to/from the blood bag RFID tags, it fails to explicitly disclose wherein the reading data storage (262) and the writing data storage (263) are realized as different chips, wherein the reading chip is adapted to be blocked from being written by the data storage writer which is used for writing the writing chip. 
However, Kranz teaches a method by which a discrete database is queried for donor-related information specifically based on blood donator identifier information read from a tagged blood bag (Kranz [0058], [0062], noting the unique serial number on a blood bag is read and checked against serial numbers stored in a rejection database so that contaminated or recalled bags can be discarded prior to infusion into a patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seremjian to include an additional discrete database stored locally and/or externally that can be queried specifically based on a blood donator identifier as in Kranz in order obtain additional relevant information about the particular blood donator associated with the selected blood, e.g. to ensure that a selected blood container does not contain blood-borne contagions prior to infusion into a patient, as suggested by Kranz [0058] & [0062]. Kranz does not specifically describe the storage location of the rejection database, and one of ordinary skill in the art would find it obvious to store this discrete database locally and/or externally to other databases in the combined system as indicated by Seremjian. In other words, because Seremjian contemplates checking both local and external databases for blood compatibility and Kranz does not disclose a preferred local or external storage embodiment for its rejection database, one of ordinary skill in the art modifying the system of Seremjian to include the additional discrete rejection database of Kranz would have found it obvious to store the discrete rejection database locally and/or externally to the system of Seremjian as a matter of design choice for ease of accessing the information. 
Kranz further teaches that a data storage chip associated with a blood bag includes both a read-only memory portion (i.e. reading data storage) and a read/writable memory portion (i.e. writing data storage) such that the reading portion is blocked from being written by the data storage writer which is used for writing the writing portion (Kranz [0052], [0058], noting the microcan 42 comes pre-loaded with a serial number stored in a 48-bit read-only format, as well as a 4K-bit read/write memory that can be written with the fluid information. The pre-loaded and read-only nature of the serial number indicate that this portion of the memory is blocked from being written by the data storage writer). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blood bag tag memory of Seremjian such that a portion of the memory is read-only and thus blocked from being written by the data storage writer as in Kranz in order to provide a unique and uneditable serial identification number associated with each bag that can then be assigned to an individual donor so that each donor will remain anonymous to any recipient of the blood, as suggested by Kranz [0052] & [0058]. 
In summary, Seremjian in view of Kranz teaches a system that tracks blood donation information via RFID tags that can include both read-only and read/writable memory. However, the memory portions of the combination appear to be realized as a single chip, and thus combination fails to explicitly disclose that these two portions of memory are realized as different chips as required by the instant claim. However, Yokozawa shows that distributing data storage across multiple IC chips arranged to be physically separated from one another provides the benefits of reducing the probability of simultaneous damage to the chips as well as avoiding fraudulent copying of sensitive information because complete data cannot be obtained from a single IC chip (Yokozawa [0006], [0028]-[0029]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the memory portions of the combination into at least two different chips as in Yokozawa in order to reduce the probability of simultaneous chip damage as well as to prevent fraudulent copying of sensitive information stored in a distributed manner across the chips (as suggested by Yokozawa [0006]). 
Claim 2
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the interrelated blood recipient and donator information is information whether the donator blood matches the recipient (Seremjian [0050]-[0051], noting the system checks for cross-matching compatibility between the patient and donor blood).  
Claim 3
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the data storage tag (260) is an RFID tag (Seremjian [0016], [0033]-[0040]).  

Claim 8
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein blood donator related information comprises at least one of a group consisting of donator information, blood separation information, and blood component information (Seremjian [0035]-[0037], claim 5, noting data stored on the tag includes donation identification number and ABO/Rh group of the donor, i.e. donator information).  
Claim 15
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the reading data storage (262) is capable of holding a blood donator identification (Seremjian [0036]; see also Kranz [0058], noting the read-only serial number is assigned to a blood donor and is thus equivalent to a blood donator identification).  
Claim 16
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the writing data storage (263) is capable of holding an interrelated blood donator and recipient identification (Seremjian [0055], noting the tag may have patient-related and/or transfusion-related information written to it when an acceptable patient-donator cross-match is found; see also Kranz [0023], noting the read/writable storage includes information about blood-typing characteristics of blood cells contained within the bag, equivalent to interrelated blood donator and recipient identification because the blood characteristics need to match).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zarabzadeh et al. (Reference U on the accompanying PTO-892) describes an RFID-based biological sample identification and tracking system that supports parallel detection of multiple tagged assets. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.H./Examiner, Art Unit 3626      


/EVANGELINE BARR/Primary Examiner, Art Unit 3626